Citation Nr: 9905071	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97- 33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to March 
1982.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim for service 
connection for a lumbar spine disorder.


FINDINGS OF FACT

1.  The service medical records reveal several complaints of 
low back pain in 1976 and 1978, which were assessed as 
muscular strain and treated conservatively, with no 
residuals.

2.  The post-service medical records show that beginning in 
September 1982 when he injured his back in a motor vehicle 
accident, the veteran injured his back numerous times in 
intercurrent injuries and underwent back treatment, including 
three lumbar laminectomies.

3.  There is no objective medical evidence of record which 
links the appellant's current low back problems to service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1131, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Moreover, service 
medical records must show the claimed disability and there 
must be medical evidence that links a current disability with 
events in service or with a service-connected disability.  
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  "[I]n order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995)(citations omitted).  The Board finds that 
this requirement has not been satisfied for the veteran's 
claim for entitlement to service connection for a low back 
disorder.

The appellant's service medical records have been reviewed.  
Clinical evaluation of the spine during his December 1974 
enlistment examination was noted to be normal.  Service 
treatment records show complaint of low back pain in February 
1976 and March 1976, which was linked to a diagnosis of 
prostatitis in March 1976.  Complaint of back pain of one 
week duration was also noted in April 1978; the assessment 
was lumbar strain which was treated with aspirin and balm.  

Service medical examination reports dated August 1976, 
October 1978, and January 1982, noted the spine to be normal.  
A history of recurrent back pain since June 1977 was noted on 
a medical history report dated October 1978.  

The veteran was treated for significant gastrointestinal 
problems while in service.  He underwent a selective vagotomy 
in January 1980, and a cholecystectomy for cholelithiasis in 
November 1980.  In January 1982, due to continued symptoms, a 
Physical Evaluation Board recommended he be medically 
discharged.  Subsequently the veteran was discharged from 
service in March 1982.

Upon his discharge from service, the veteran submitted a 
claim for VA disability benefits in April 1982, with regard 
to his residuals of surgical treatment of peptic ulcer 
disease.  There was no reference to any back disability.

Private medical records from Dr. D. Boersma, dated in 1982 
and 1983, show initial treatment for back pain in September 
1982 following a motor vehicle accident.  Physical 
examination revealed mild scoliosis.  The assessment was 
chronic scoliosis aggravated by the injury.  In March 1983, 
he gave history of back pain after moving stuff into his 
trailer.  X-ray report dated March 1983 was normal except for 
a very few degrees of thoracolumbar scoliosis which was only 
visible on the upright films.  

Private medical records from Dr. R. Gray, the veteran's 
family physician, dated from May 1986 to January 1995, show 
initial treatment for back pain in August 1986 following 
injury the day before.  He was subsequently hospitalized for 
acute lumbosacral strain with sciatica.  In October 1985 he 
complained that he had injured his back riding the lawnmower 
two days earlier.  In December 1986 the veteran brought a 
copy of an MRI report showing a bulging disc at level L4-L5 
with compression of nerve roots on left.  In November 1987 it 
was noted that he had recently had back surgery, but was 
again complaining of back pain of two days duration.  
Throughout the remainder of 1987 and 1988, the veteran was 
seen frequently with complaint of back pain.  In July 1988 he 
reinjured his back on the lawnmower and had flare-up of pain.  
In February 1989 he underwent his second laminectomy.  In 
April 1989 he was seen with complaint of increased back pain 
again.  In February 1991, he again complained of back pain.  
In December 1981, the veteran came in to have sutures removed 
from his back as result of third laminectomy.  He was 
otherwise asymptomatic.  The veteran was seen by Dr. Gray 
several times in 1992 for complaints of back pain.  In June 
1994 he again complained of chronic back pain which had 
started the month before.  It was noted that he had 
degenerative disc disease.

Private medical records of Dr. J. Martinez, a specialist in 
neurological surgery, show the veteran was treated for 
recurrent back pain since 1989.  He had one prior laminectomy 
in March 1987.  Two additional laminectomies were performed 
under the care of Dr. Martinez, in February 1989 and December 
1991.  Periodic follow-up examinations show continued 
complaints of radiating back pain.  

In November 1995, the veteran submitted a written claim for 
service connection for his current low back disorder which he 
alleged was residuals of injuries incurred in service.

A Supplemental medical report from Dr. Martinez dated August 
1996, indicates that the veteran had experienced severe back 
pain since an injury at work three weeks earlier.  Veteran 
was advised that most likely he sustained a lumbosacral 
strain during the fall.  In November 1996, the veteran was 
advised to see a pain management physician as surgical 
intervention was not indicated.

In May 1997, the veteran underwent a VA examination of the 
spine.  The veteran reported history of low back strain in 
service from lifting and moving heavy ammunition and 
machinery.  He claimed he was treated six or seven times 
during service for back pain.  After service, his back 
continued to give him problems with chronic pain.  He 
underwent laminectomies in 1987(removal of disc at the L3-L4 
space), in 1989 (extruded disc at L4-L5), and in 1991 
(removal of disc at the L5-S1 level).  He complained of 
current lumbar pain from mild to severe.  Physical 
examination revealed scoliosis and limited range of motion of 
the thoracolumbar area.  Straight leg raising was positive 
and there was flabbiness and a 1/2 inch sagging of the left 
gluteal fold as compared to the right.  The diagnoses were:  
1) a remote past history of acute lumbar strain; 2) status 
postop lumbar laminectomies.  Current diagnosis was chronic 
lumbar pain syndrome and a chronic S shaped scoliosis of the 
thoracolumbar spine.

The veteran was also afforded a VA neurological examination 
in May 1997.  The final diagnoses were:  10 chronic lumbar 
pian syndrome secondary to three surgeries for extruded disc, 
L3-4, through L5-S1; and 2) chronic mild left sided radicular 
pain with cycles of moderate to severe left sciatic radicular 
pain.

The Board finds that there is nothing contained in the claims 
folder, other than the appellant's own contentions, which 
would tend to establish that a chronic low back disorder 
began in service.  As noted above, the service medical 
records show one incident of back pain in 1976 which was 
attributed to prostatitis and another in 1978 which was 
diagnosed as an acute muscular strain.  The post-service 
medical records attribute the veteran's complaints since 
service to intercurrent causes, namely on-the-job injuries, 
lifting injuries, and motor vehicle accident.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion regarding any medical 
causation of his claimed back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to the veteran's contention that his scoliosis 
was incurred in or aggravated in service; the Board notes 
that there is no medical evidence of such disorder in 
service.  In fact, in March 1983 when it was first diagnosed, 
the scoliosis was so slight it could only be detected on 
upright x-rays, not supine.  While scoliosis can be a 
congenital or developmental disorder, the onset of scoliosis 
may be caused by different factors.  See Robie v. Derwinski, 
1 Vet. App. 612, 613 (1991) (scoliosis found to be caused by 
service-connected fractures of the spinal vertebrae).  
However, in the instant case, there is no medical evidence 
that scoliosis began in or was aggravated during the 
veteran's active service.  The only evidence of record is the 
appellant's own statements.  Again, the Board finds such 
statements not competent evidence regarding etiology or 
causation of the claimed back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his current low back 
disorder was incurred in service, his claim must be deemed 
not well grounded and therefore denied.  In this regard the 
Board notes that not only does the evidence not show a 
chronic low back disorder in service, but the medical 
evidence of record clearly shows intercurrent back injuries 
from September 1982 forward.  

Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of that claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The Board notes that numerous private 
medical records were associated with the claims folder, the 
VA developed service medical records, and VA examinations 
were performed in connection with this claim.  The veteran 
has not advised the VA of specific evidence which has not 
been developed which would serve to well ground his claim.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in a December 1997 statement of the 
case and April 1998 supplemental statement of the case, which 
informed the appellant that the reason his claim had been 
denied was that service medical records were negative for a 
chronic back disorder in service and post-service medical 
records did not show a link between current back problems and 
the appellant's prior service. 

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).



	(CONTINUED ON NEXT PAGE)



ORDER

A claim for entitlement to service connection for a low back 
disorder is denied.



		
	C P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

